                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

      SARINA ERVIN,                            )
                                               )
                   Petitioner,                 )
                                               )    Case Number: 20-cv-0606
            v.                                 )
                                               )    Removed from the Circuit Court of
      RAYMOND ERVIN,                           )    Lake County, Illinois,
                                               )    Case No. 2004 D 1943
                   Respondent.                 )

PETITIONER’S MEMORANDUM IN SUPPORT OF HER MOTION TO REMAND

         Petitioner Sarina Ervin (“Sarina” or “Petitioner”), by and through its undersigned

 attorneys and pursuant to 28 U.S.C. § 1447(c), respectfully moves this Court for an order

 remanding this case to the Circuit Court of Lake County, Illinois and ordering Respondent

 Raymond Ervin (“Raymond” or “Respondent”) and his attorney, Gwendolyn Barlow, to

 pay Sarina reasonable costs and attorneys’ fees incurred as a result of his improper removal.

 I.      Introduction.

        Raymond and his attorney/wife, Gwendolyn Barlow, will break every rule, ignore

every order, and stop at nothing to avoid satisfying Raymond’s obligations to his and

Sarina’s children. The tortured procedural history of this matter is replete with sanctions,

body attachment orders, referrals to prosecutors, and dismissals, all directed and Ervin and

Barlow’s increasingly spurious legal strategies. The instant Notice of Removal is no

exception. In clear defiance of section 1441(b), and just one day before a long-scheduled

hearing in the state court, Raymond filed his Notice of Removal (Dkt. #1), baldly claiming

that it was timely, notwithstanding the fact that by his own admission, citation proceedings

have been pending in the state court for several years. This is rank forum shopping, plain and

simple. This matter should be remanded back to state court instanter, and Raymond and



                                           Page 1 of 6
Gwendolyn sanctioned for their continued abuse of the legal system.

    II.    Procedural History.

           Rather than reciting the tortured history of this case, Sarina will rely upon the trial

    court’s concise recitation of the same, as set forth in its July 29, 2020 Order imposing

    sanctions on Ms. Barlow, which not only succinctly describes her and Raymond’s egregious

    conduct over the last several years, but demonstrates why the instant request is patently

    untimely:

                  Third-Party respondent Gwendolyn Barlow is the wife of
                  Defendant/Respondent Raymond Ervin, and she is a licensed
                  attorney in the State of Illinois. She was served with a Citation to
                  Discover Assets in April of 2018, based on the Plaintiff/Petitioner's
                  efforts to enforce Child Support obligations against Raymond
                  Ervin. The origin of these support obligations is a foreign
                  judgment from the Province of Ontario, registered with the Circuit
                  Court of the Nineteenth Judicial Circuit on or about October 7,
                  2004.
                  ***
                  [I]t is relevant to the Court that this entire litigation has been
                  characterized by dilatory and vexatious litigation by Barlow and
                  Ervin. The Court takes judicial notice of the history of the case
                  contained in its official record, which can only be interpreted as an
                  ongoing needless attempt to increase the cost of this litigation. ***
                  Barlow and Ervin have been ruled against and/or sanctioned by
                  almost every court in Northeast Illinois, and yet Barlow insists on
                  regurgitating the same arguments in her Motion.1

           Relevant for purposes of this Memorandum, the state court’s order establishes that

    (a) supplemental proceedings to discover Raymond’s assets have been pending before the

    state court for several years, and (b) Raymond and Barlow have been active participants in

    those proceedings for several years, long before the filing of the Notice of Removal.

           Indeed, as Raymond acknowledged in his first of two unsuccessful requests to the

    Illinois Supreme Court for Supervisory Orders, he was served with notice of the

1
 True and accurate copies of this Order, and of Petitioner’s Motion for Sanctions which precipitated it, are attached
hereto as Exhhibits A and B.


                                                    Page 2 of 6
 supplemental proceedings almost four full years before seeking Removal:

                  On October 28, 2016, the attorney for the judgment creditor
                  [Sarina Ervin] served Movant [Raymond Ervin], with a signed
                  citation to discover assets.2

        Raymond further confirms the lengthy pendency of the state court proceedings in his

unsuccessful September, 2019 bid for leave to appeal to the Illinois Supreme Court, wherein

he admits that:

       Sarina issued a first set of citations to discover assets in 2016;

       Sarina issued another round of citations to discover assets on February 10, 2017;

       Sarina issued a third round of citations on July 7, 2017; and

       That he and Barlow have been active participants in those proceedings throughout

        their pendency.3

        On September 14, 2020, counsel for the parties appeared (virtually) before the state

 court. The order entered that day reflected that Ms. Barlow appeared both in her individual

 capacity as a citation respondent and as counsel for Raymond, and continued the matter for

 hearing on October 9, 2020 at 2:00 p.m.4 On the eve of that hearing, Raymond, via his

 attorney, Barlow, removed this matter to Federal Court.

 III.     Argument

          A.       Raymond’s Notice of Removal is Untimely.

        Generally, the party seeking a federal forum bears the burden of establishing federal

jurisdiction. Wellness Community–National v. Wellness House, 70 F.3d 46, 49 (7th Cir.1995)).

When a federal court's exercise of jurisdiction is challenged following removal, the burden of

2
  True and correct excerpts from Raymond’s 2017 Emergency Motion for Supervisory Order are attached hereto as
Exhibit C.
3
  True and correct excerpts from Raymond and Barlow’s 2019 Petition for Leave to Appeal are attached hereto as
Exhibit D.
4
  A true and correct copy of the state court’s September 14, 2020 Order is attached hereto as Exhibit E.


                                                 Page 3 of 6
establishing federal jurisdiction rests on the party seeking to preserve removal. Shaw v. Dow

Brands, Inc., 994 F.2d 364, 366 (7th Cir.1993).

       Pursuant to § 1446(b), “[r]emoval must be effected within thirty days after a

defendant receives a copy of the state court complaint, or is served, whichever occurs

first.” Northern Illinois Gas Co. v. Airco Industrial Gases, 676 F.2d 270, 273 (7th

Cir.1982); Ponce v. Alitalia Linee Airee, 840 F.Supp. 552, 554 (N.D.Ill.1994). Actual service is

not required; rather, “[a]ll that is required is that the defendant receive, through service or

otherwise, a copy of an ‘initial pleading’ from which the defendant can ascertain that the case is

one which is or has become removable.” Dial–In, Inc. v. ARO Corporation, 620 F.Supp. 27, 28

(N.D.Ill.1985). Moreover, the thirty day period in § 1446(b) “is mandatory and cannot be

extended by consent of the parties or by court order.” Dial-In., 620 F.Supp. at 29.

       Here, as set forth above, and by his own repeated admissions, Raymond received copies

of Sarina’s initial citation to discover assets nearly four full years prior to seeking removal. As he

has conceded, and as the state court found, he and his attorney/wife have been active participants

in the state court proceedings.

         B.     Raymond Should Be Ordered to Pay Sarina Costs and Expenses for
                this Improper Removal.

         This Court should order Raymond to pay Sarina costs and expenses incurred as a

 result of his improper and unreasonable removal. “An order remanding the case may require

 payment of just costs and any actual expenses, including attorney fees, incurred as a result

 of the removal.” 28 U.S.C. § 1447(c). Courts award attorneys’ fees under § 1447(c) “where

 the removing party lacked an objectively reasonable basis for seeking removal.” Martin v.

 Franklin Capital Corp., 546 U.S. 132, 141 (2005); see also PNC Bank, N.A. v. Spencer, 763

 F.3d 650, 654 (7th Cir. 2014) (affirming district court’s award of fees and costs where there



                                             Page 4 of 6
was “no objectively reasonable basis for federal jurisdiction or for removal”). “[I]f, at the

time the Respondent filed his notice in federal court, clearly established law demonstrated

that he had no basis for removal, then a district court should award a Petitioner his

attorneys’ fees.” Wolf v. Kennelly, 574 F.3d 406, 412 (7th Cir. 2009).

        Here, clearly established law and Raymond’s own admissions demonstrate that he

had no objectively reasonable basis for removal. Raymond’s Notice of Removal does not

even attempt to address the 30-day window for removal. Rather, apparently without

considering the requirements of section 1446(b), he summarily concludes that his Notice is

timely. His lack of analysis belies the frivolity of his position.

        Raymond is represented by counsel in this matter. Both have been active

participants in the state court proceedings for years. They should have known, or at least

could have easily discovered, that removal was improper here. See H.F. Vegter Excavation

Co. v. Vill. of Oak Brook, 790 F. Supp. 184, 187 (N.D. Ill. 1992) (awarding attorneys’ fees

and costs in order remanding case to state court where “[w]ith minimal research, and given

their experiences” with their co-Respondent, Respondents “could easily have determined

that removal was clearly improper”). The language of section 1446(b) could not be clearer.

Raymond and Barlow’s decision to ignore it cannot be excused. Further, the fact that

Raymond first sought removal after nearly four years of litigation and on the eve of a

hearing, smacks of forum shopping and intentional delay.

        In sum, considering the applicable facts and controlling law, Raymond’s removal of

this case was wholly unreasonable. Accordingly, Sarina respectfully requests that this Court

order Raymond to pay its reasonable costs and fees.




                                             Page 5 of 6
 IV.    Conclusion

        For the reasons set forth above, Raymond lacked any objective basis to remove this

 matter to federal court after years of state court litigation. Sarina should be awarded her

 reasonable costs and attorneys’ fees incurred as a result of his improvident removal. For

 these reasons, Sarina respectfully requests that this Court (a) grant its Motion to Remand

 and issue an order remanding this case to the Circuit Court of Lake County, Illinois and (b)

 order Raymond to pay Sarina reasonable costs and expenses, including attorneys’ fees,

 incurred as a result of Raymond’s improper removal.


 Dated: October 9, 2020                              Respectfully submitted,
                                                     SARINA ERVIN

                                                 By: /s/ Matthew D. Elster
                                                 One of Her Attorneys
Matthew D. Elster
BEERMANN LLP
161 North Clark Street #3000
Chicago, IL 60601
312.621.9700
mdelster@beermannlaw.com



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 9th day of October, 2020, a copy of the foregoing

 document was filed via the court’s CM/ECF system, which will send electronic notice to all

 counsel of record who have appeared in this case.

                                                 By: /s/ Matthew D. Elster




                                           Page 6 of 6
